Citation Nr: 1602065	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  15-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel




INTRODUCTION

The Appellant had active military service from July 1964 to November 1964.  

This claim comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board reopens and REMANDS the claim to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An un-appealed August 2006 rating decision denied service connection for bilateral hearing loss.  

2.  Since the August 2006 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.  


CONCLUSIONS OF LAW

1.  An un-appealed August 2006 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 3.160, 20.1103 (2015).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for bilateral hearing loss; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated June 2006 and April 2012 that fully addressed all notice elements.  These letters informed the Appellant of what evidence was required to reopen his claim, to substantiate his claim and of the Appellant's and VA's respective duties for obtaining evidence.  The Appellant was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
All notice required by VCAA and implementing regulations were furnished to the Appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Appellant have also been obtained.  The Appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).  
    
All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and Material Evidence 

The Appellant is seeking to reopen a claim for service connection for bilateral hearing loss that was previously denied by the RO.  New and material evidence has been received and that reopening is warranted.  

In April 2006, the Appellant filed a claim for entitlement to service connection for bilateral hearing loss.  The claim was denied in an August 2006 rating decision.  The RO denied the claim for lack of nexus to active duty service.  The Appellant was provided notice of the adverse decision and of his procedural and appellant rights in an August 2006 letter.  He did not submit a notice of disagreement or new and material evidence within one year.  The August 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened 

and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence received since the August 2006 rating decision includes a letter from the Appellant's private audiologist, K.D., stating that his currently diagnosed hearing loss is related to service.  By law, the newly-submitted evidence is presumed credible for the limited purpose of determining whether the claim should be reopened.  Justus v. Principi, 3 Vet.App. 510  (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The law holds that 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

When presumed credible for the limited purpose of determining whether the claim should be reopened, the letter and nexus opinion from the Appellant's private audiologist is new and material as this evidence was not previously of record and it addresses the grounds of the prior final denial and raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss. 

Reopening the Appellant's claims of service connection for a bilateral hearing loss is warranted.  38 C.F.R. § 3.156.

The claim will be remanded for clarification of the medical evidence. 




ORDER

The claim of service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.  


REMAND

The Appellant underwent a VA audiological examination in August 2013 and was diagnosed with bilateral sensorineural hearing loss.  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

The VA examiner opined that the Appellant's hearing loss is directly related to service because evidence shows that during his reserve service a 1968 hearing examination revealed severe hearing loss in the right ear and mild hearing loss in the left ear at high frequencies.  

However, the examiner's opinion is not probative as to the question of nexus. The only period of service relevant to this claim is the Appellant's ACTIVE DUTY SERVICE FROM JULY 1964 TO NOVEMBER 1964, NOT RESERVE SERVICE THEREAFTER.

The Appellant is only considered a veteran for the purposes of the claim for service connection for bilateral hearing loss during the ACTIVE DUTY period listed above, and not for any period of his Army Reserve service.  38 U.S.C.A. § 101 (West 2014); 38.C.F.R. §§ 3.1 (2015).  Further, he is not entitled to the presumption of soundness, nor is he entitled to the presumption of aggravation of a preexisting injury or disease with respect to any period of active duty training (ADT) or inactive duty training (IDT) for the period of service in the Army Reserves.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38.C.F.R. §§ 3.304, 3.306 (2015).

The matter will therefore be returned to the VA examiner for a clarifying opinion and it is therefore REMANDED to the AOJ for the following actions:

1. Ask the Appellant if he has any medical or non-medical evidence that he has not already submitted supporting his assertion  that he sustained acoustic trauma as a result of service from JULY 1964 to NOVEMBER 1964. Assist the Appellant in retrieval of any existing evidence by providing him with appropriate release of information forms.

2. After the Appellant responds or after an appropriate amount of time, RETURN THE CLAIM TO THE AUGUST 2013 VA EXAMINER FOR AN ADDENDUM. IF THE EXAMINER IS NOT AVAILABLE, PROVIDE FILE ACCESS TO ANY SIMILARLY QUALIFIED EXAMINER. 

Advise the examiner that:

A. The Appellant's period of active service is the ONLY PERIOD OF DUTY THAT IS RELEVANT TO THE DETERMINATION OF WHETHER HE SUSTAINED HEARING LOSS DUE TO SERVICE, INCLUDING BASIC TRAINING AND SERVICE AS A CLERK-TYPIST FROM July 1964 to November 1964, a period of four months and three days;  

B. The Appellant's induction examination from May 1964 reveals that his hearing was not tested on an audiometric level, but indicates hearing level was 15/15 bilaterally; 

C. A Report of Medical History from October 1964 completed for purposes of military separation reveals the Appellant had normal hearing at all levels and he was evaluated as clinically normal.  A Report of Medical History completed at separation that was completed and signed by the Appellant states that he did not have any ear trouble;  

The Appellant completed a Statement of Medical Condition signed in October 1964 stating that there had been no change in his medical condition;  

D. The Appellant submitted a Report of Medical Examination from October 1968 (approximately four years after active service)  that shows high frequency hearing loss;
  
E. Although the Appellant cites his Report of Medical examination from October 1964 indicating the examiner noted "bilateral" in the notes section, the notation refers to his eye sight and not his hearing.  The number "59" is a reference to box "59" on the examination report which refers to his distant vision, as evidenced by "refractive error, bilateral, "nd" (no diagnosis), because he making a notation regarding the Appellant's vision. 

F. The examiner may conduct any further clinical evaluations necessary.

3. After completion of the medical examination and any other appropriate development, readjudicate the claim. If the claim is not resolved to the Appellant's satisfaction, issue a Supplemental Statement of the Case and return the matter to the Board.




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


Department of Veterans Affairs


